Case 3:16-cv-04013-BRM-TJB Document 37 Filed 12/30/19 Page 1 of 1 PageID: 206




    UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                         No. 19-3121

                                 Guitta Elzogby v. Target Corp

                            (U.S. District Court No.: 3-16-cv-04013)


                                           ORDER

       In accordance with the agreement of the parties in the above-captioned case, the
matter is hereby dismissed pursuant to Fed. R. App. P. 42(b), without cost to either
party. A certified copy of this order is issued in lieu of a formal mandate.



For the Court,

s/ Patricia S. Dodszuweit
Clerk

Dated: December 30, 2019
LMR/cc: Craig J. Kobrin, Esq.                      A True Copy:
Ellen H. Kueny, Esq.
Polly N. Phillippi, Esq.
Mr. William T. Walsh,                              Patricia S. Dodszuweit, Clerk
                                                   Certified Order Issued in Lieu of Mandate
